Citation Nr: 9904911	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-03 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to March 
1977.

Originally, a claim of service connection for a psychiatric 
disability was denied by a decision of the Board of Veterans' 
Appeals (Board) in September 1982.  Thereafter, by a 
September 1988 decision, the Board found that no new factual 
basis for allowing the claim of service connection had been 
presented.  This issue again came before the Board following 
a November 1996 decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's application to reopen 
the claim of service connection for a psychiatric disorder.  
In April 1998, the Board denied the veteran's claim to 
reopen.  Thereafter, the veteran appealed to the United 
States Court of Veterans Appeals (Court).  In October 1998, 
the veteran's attorney and VA General Counsel filed a joint 
motion to remand the case to the Board.  The Court approved 
the joint motion by an October 1998 order.  


REMAND

By the joint motion, the parties to the appeal of the Board's 
1998 decision agreed that the Board had used the incorrect 
standard in adjudging the veteran's claim to reopen.  It was 
noted that the Board had applied the "materiality" test 
adopted by the Court 55 F.3d 1356 (Fed.Cir. 
1998), evidence was considered "material" when it was 
probative of the issue at hand and there was a reasonable 
possibility of a change in the outcome when the newly 
submitted evidence was viewed in light of all the evidence of 
record.  Colvin, supra.  In invalidating this test, the 
Federal Circuit reasoned that the "reasonably likely to 
change the outcome" requirement was not only unnecessarily 
stringent, it was also inconsistent with the regulation on 
point--38 C.F.R. § 3.156(a)--which merely required that newly 
submitted evidence bear directly or substantially on the 
specific matter and be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge, supra.

It is significant to note that the RO, in the November 1996 
adjudication which was the subject of the appeal to the 
Board, also applied the Colvin test for "materiality" in 
deciding the veteran's claim to reopen.  The February 1997 
statement of the case also suggests that the RO had used this 
now invalid test.  Therefore, because the RO's determination 
turned on the standard articulated by Colvin, rather than 
relying solely on § 3.156(a), a remand is required.  

The remand of this case will give the RO an opportunity to 
adjudicate the claim to reopen without relying on the now 
invalidated standard for "materiality" set forth in Colvin.  
Secondly, through this means, the possibility of prejudice to 
the veteran will be avoided by providing her adequate notice 
and opportunity to submit evidence and/or argument based on 
the standard articulated by § 3.156(a) standing alone.  See 
38 C.F.R. § 19.29 (1998); Bernard v. Brown, 4 Vet.App. 384, 
393 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal. 

2.  After the development requested above 
has been completed, the RO should re-
adjudicate the claim to reopen service 
connection for a psychiatric disorder.  
The standard for reopening a previously 
denied claim as set forth in 38 C.F.R. 
§ 3.156(a) should be used as the sole 
test for determining whether the veteran 
has submitted "new and material" 
evidence.  If action remains adverse to 
the veteran, both she and her 
representative should be furnished a 
supplemental statement of the case.  The 
supplemental statement of the case should 
refer to the definition of § 3.156(a) as 
the sole basis for deciding the 
application to reopen.

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until she receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this remanded 
issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


